Notice of Pre-AIA  or AIA  Status
Claims 1-15 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The use of the term “Cisco”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/21, 6/9/21, and 1/13/22 have all been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, & 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the trademark/trade name “Cisco”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a command and, accordingly, the identification/description is indefinite.
The term “inter alia” in claim 8 is a relative term which renders the claim indefinite. The term “inter alia” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the Examiner understands the Applicant to mean that other commands besides “show controllers Ethernet-controller” would read on the claim, and the specification presents an open-ended list of show commands on pages 2-3, nevertheless the metes and bounds of the claim are not clear as it not readily apparent which if any of these .
Claims 10-12 each recite the limitation "said commands" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as there are no commands recited previously in parent claim 1.  Although Examiner notes that dependent claim 2 recites a series of commands, it is unclear if these were intended to be the antecedent basis as none of claims 10-12 are dependent on claim 2 in any way.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foley (U.S. Patent Publication 2014/0344930).

Regarding claims 1, 14, and 15:
Foley discloses a network security system, method, and computer program product for detecting MAC-less/transparent devices (e.g. Figure 1 & paragraph 0015; note that devices that can be detected may not have physical or logical addresses, as per paragraph 0003), the system comprising: a data repository aka DB, operative to accumulate “fingerprint” data indicative of expected physical level characteristics for each of plural types of switch-device links (aka link types) interconnecting a switch and a hardware device (receiving a series of impedance values for a communication line over a time period and calculating a baseline impedance as a function of the series of impedance values: paragraphs 0010 & 0023; plurality of baseline impedance levels at paragraph 0029), wherein at least one pair of links (i.e. at least 2 instances of links) of different types differ from one another at least with respect to the chipset residing in the respective device connected to the respective switch by each respective link (see the various endpoint devices that can be connected to the switch at paragraphs 0015-0016; noting further that endpoint devices such as wireless access points inherently have different chipsets from those in workstations, laptops, etc.; see also paragraph 0056 regarding “general and special purpose processors”); apparatus for reading physical level characteristics of links in at least one network to be protected (the transceiver of paragraph 0019); and an output device configured to generate alerts of possible presence of a transparent device along at least one link if the physical level characteristics of said at least one link, as read by said apparatus, is anomalous relative 
Assuming arguendo that the different types of endpoint devices listed by Foley were not somehow inherently different regarding the chipsets employed by each, Examiner notes that this limitation is also an obvious consequence of computing devices (e.g. Macs, PCs, Unix workstations, etc.) on one’s network, and therefore it would have been obvious prior to the effective filing date of the instant application to use different endpoint devices with different chipsets in the network(s) disclosed by Foley, in order to achieve interoperability among one’s computers.  If applying Foley’s invention to a heterogeneous network would lead to success, it would be the result not of innovation but of ordinary skill and common sense. 

Regarding claim 2:	Foley further discloses wherein said apparatus for reading physical level characteristics comprises a controller which issues to switches, commands which cause the switches to read the physical level characteristics of at least one link and to convey the physical level characteristics of said at least one link, as read, to the controller (paragraphs 0019-0021, and 0029-0030).

Regarding claim 4:	Foley further discloses wherein the data repository includes physical layer characteristics based on physical layer-level data stored in at least one PHY register (paragraphs 0019 & 0026).

Regarding claim 5:	Foley further discloses and also comprising machine learning functionality configured to update “fingerprint” data based on data, provided by at least one enterprise, indicating which alerts were false alarms (paragraphs 0025 & 0028).

Regarding claim 6:	Foley further discloses wherein said apparatus for reading is operative to read physical level characteristics of links in each of plural networks to be protected in plural enterprises and said output device configured to generate alerts to each of the plural enterprises (paragraph 0029).

Regarding claim 7:	Foley further discloses wherein at least one fingerprint in said data repository is used to identify anomalous physical level characteristics in plural enterprises' networks (paragraph 0032).

Regarding claim 10:	Foley further discloses wherein said commands comprise a command which induces at least one switch to present, to the system, contents of interface internal registers (paragraphs 0026 & 0033).



Regarding claim 12:	Foley further discloses wherein said commands comprise a command which induces at least one switch to display per-interface send and receive statistics read from hardware (paragraph 0013).

Regarding claim 13:	Foley further discloses wherein said expected physical level characteristics comprise at least one of PHY registers settings, timing parameters, and PoE information (e.g. paragraphs 0031 & 0041).


Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Foley as applied to claims 1 & 2 above, and further in view of Applicant Admitted Prior Art (see pages 2-3 of the specification as originally filed1; hereinafter, “AAPA”).



Regarding claim 8:	Foley does not explicitly disclose wherein said commands comprise said “show controllers Ethernet-controller” command inter alia.  However, AAPA teaches that Cisco switches could respond to this command (specification, page 2, line 15 – page 3, line 15, particularly the last line of page 2).  It would have been obvious prior to the effective filing date of the instant invention to use Cisco switch hardware [which would be operable using these commands] as the switch[es] disclosed by Foley, as Cisco hardware was a known option within the grasp of a person of ordinary skill in the art.

Regarding claim 9:	The combination further discloses wherein said “show controllers Ethernet-controller” command is given at least once, by said apparatus for reading, with a PHY keyword (AAPA, Ibid.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,844,041 (Kienzle) and U.S. Patent Publication 2016/0117503 (Reed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        2/10/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “Background for this Disclosure” section of the specification extensively quotes a Cisco website teaching these particular limitations; where the specification identifies work done by another as "prior art," the subject matter so identified is treated as admitted prior art. In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975); see also MPEP 2129.